Title: To Benjamin Franklin from Richard Jackson, 4 April 1763
From: Jackson, Richard
To: Franklin, Benjamin


Dear Sir
4 Apl 1763
I received your favour by the Packet, as well as those by the Carolina, I had before the Pleasure to hear of your safe Arrival from Mr. Strahan, which was the more acceptable, because the time that had elapsed since your sailing was rather too long and gave your friends room for Apprehensions. I have before wished you Joy on Mr. Franklin’s Promotion, I doubt not, it will give as much pleasure to the Province of New Jersey as to him and your friends; I saw him a Day or two before he left London, and acquainted him with my Situation, as to a seat in Parliament. I was then pretty secure, but I shall never be sanguine again as long as I live, though I was not disappointed on this Occasion, in fact I was chose for Weymouth the Week in which the Parliament met in Nov. and have made as Prudent a Use of my Seat since that Time as I have been able. A Seat in P., in this Kingdom is (you know) usually built on Negotiations, and these Negotiations, (in the Course of which I met with some Trouble) took up most of my last Summer, so that, I could complete but the Skeleton of my work. I think however the more difficult part is finished, perhaps I might have said so, if I had only begun it. I shall certainly compleat it this Summer, though I do not mean to publish it as compleat as I make it. It will be necessary it should not be too long.
The Speaker has frequently inquired after you, in a very particular Manner, he did so when I dined with him yesterday, expressly great pleasure in hearing of your safe Arrival and insisted on my remembering to send his Compliments.
I can yet get no satisfactory Information about Mr. Barker or his family, I wish I had some Circumstances concerning his Business.
I think I collect from Charles, who you see is now Comptroller at the Post Office, that his Discontent conceived against the Assembly of Pensylvania, was upon their Refusal to abide by his and the Opinion at the Council upon the Supply Bill.
I met Mr. Penn yesterday who was very civil to me.
Though nothing could give me more pleasure than to hear of your safe Arrival and Health I had less pleasure in hearing of the Joy universally expressed at Philadelphia on the Occasion; in truth this was nothing but what I well knew before would be the Case, notwithstanding Dr. Smiths Opinion or Intelligence.
I was the better pleased with your Account of Madeira, because the Day I received your Letter, was the 2d of our sitting on a Committee to inquire into its State, in order with other facts to lay a foundation for extending the Indulgence already given to Rice (in Europe to the S[outh] of Cape Finisterre) thither. Mr. Gordon a Gentleman who resided there many years assured us, that he had seen the Numbers returned as Communicants from every Parish, by the respective Priests, into the Bishops Chamber, and that they amounted to 76000, these are all of both Sexes above 8 years. He was seemingly very cautious as well as exact in all his Evidence, and no ways interested, and if not mistaken makes the Number more than the greater mentioned to you. However I always suspect exaggeration as you do.
Upon running over your Letter again, I suppose Mr. Hughes hears nothing more of Barker, than you mention to me, if the Heir has been or is now in the East India Service, I shall easily procure intelligence of him, at the India House but if he actually was in the East Indies some years ago, it is I fear 2 to 1, he is since Dead. I will the first Day I go into the City, inquire at the India House. They have the Name of every Man in India.
I had from Mr. Moore the Clerk of Assembly, through the hands of Messrs. Sargent & Aufrere, a Manifest of Forces employed by your Province in 1760 and 1761. It came not to me till some Months after it reached London being misdirected, yet soon enough, because I fear it will be of no Use, as the Lords of the Treasury have resolved not to depart from the Generals Returns who has allowed the Province 1350 in 1760, but none in the last year. I know not the reason for this, unless he is pleased to suppose that the 265 men employed in 1761 were for the Provincial Defence only; yet they were under his Command. Perhaps it is a Mistake. I shall write by the Packet to Mr. Moore, and as the Money will not be probably distributed a great While, there will be time for the General, upon Application made to him to set this Right. I am Dear Sir with the sincerest Respects and Esteem your most Obedient faithfull humble Servant
Rd Jackson
